DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in the instant application.

The instant application is participating in the Full First Action Interview (FFAI) Pilot Program.  On March 7, 2022, Applicant filed proposed amendments along with an interview request.  During an interview held March 15, Applicant waived a First Action Interview Office Action and requested to enter the proposed amendment.  Examiner agreed to enter the proposed amendment.  Therefore, the proposed amendment filed March 7, 2022, has been entered in full.  Claims 1-2, 9-11, 13, and 15-17 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-20 remain pending in the instant application.

Claim Interpretation 
Examiner notes that claim 16 has been amended to delete the limitation that was previously interpreted under 35 U.S.C. 112(f).  Therefore, claim 16 is no longer interpreted under 35 U.S.C. 112(f).


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Chen’ (“Semantic Human Matting,” 2018) was cited in the previous Office Action.  Chen applies random cropping to training images as a form of data augmentation (Page 622, Section 4.5), but does not teach generating, utilizing a semantic cropping neural network, a cropped digital image from a portion of a digital image including an object, as required by the claimed invention.
‘Qian’ (“Automatic ID Photos Matting Based on Improved CNN,” 2019) was also cited in the previous Office Action.  Qian locates a person’s face in an image and crops the image based on the face’s location (Section II, subsection A), then performs segmentation and matting on the cropped image (Section II, subsections B and C).  While this could be considered semantic cropping, the cropping does not use a neural network as required by the claimed invention.  Furthermore, Qian specifically prefers a non-neural-network approach (Section II.A, first paragraph).
‘Hu’ (“Instance Segmentation based Semantic Matting for Compositing Applications,” 2019) was also cited in the previous Office Action.  Hu applies a Mask R-CNN neural network to determine a class and a bounding box of an object in a digital image (e.g. Figure 3).  This could be considered generating, utilizing a semantic cropping neural network (Mask R-CNN, which is “semantic” at least because it considers an object’s semantic category and “cropping” at least because the bounding box separates/crops the object portion from the rest of the image), a (i.e. the portion included in the bounding box).  Hu also determines a trimap including a blended boundary region (e.g. Figure 3, trimap).  However, Hu does not determine its trimap utilizing a trimap generation neural network as required by the claimed invention.  Instead, the blended boundary region of the trimap is determined by dilating the edge of an object mask predicted by Mask R-CNN (Section II.B).
As shown in the examples above, none of the identified prior art discloses all elements of the claimed invention.  Furthermore, the evidence of record is not sufficient to show that it would have been obvious to one of ordinary skill in the art to modify or combine any of the identified prior art in a manner that would result in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669